UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49805 SOLAR3D, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 01-05922991 (I.R.S. Employer Identification No.) 6500 Hollister Avenue, Suite 130 , Goleta, California 93117 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 690-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of July 15, 2011 was 111,490,997 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 1 Statements of Operations for the Three andSix Months Ended June 30, 2011 and June 30, 2010 (Unaudited) 2 Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 (Unaudited) 3 Statement of Shareholders' Deficit at June 30, 2011 (Unaudited) 4 Notes to theFinancial Statements (Unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. (REMOVED AND RESERVED) 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURES 15 Table of Contents PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SOLAR3D, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expense TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Machinery & equipment Computer equipment Furniture & fixture Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Security deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses - Accrued interest, other - Accrued interest, related parties - Convertible promissory note - TOTAL CURRENT LIABILITIES SHAREHOLDERS'EQUITY/(DEFICIT) Common stock, $.001 par value; 550,000,000 authorized shares; 110,824,330 and 100,689,829 shares issued and outstanding, respectively Additional paid in capital Common stock subscription receivable ) - Deficit accumulatedduring the development stage ) ) TOTAL SHAREHOLDERS' EQUITY/(DEFICIT) ) TOTAL LIABILITIES AND SHAREHOLDERS'EQUITY/(DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents SOLAR3D, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Inception January 30,2002 Three Months Ended Six Months Ended through June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 June 30, 2011 REVENUE $
